DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Status:
Claims 1 – 22 are rejected.
Support for amendments to claims 1, 16, and 19 are found in paragraph 25 of the specifications. 

Claim Objections:
Changing of the terms “hold” to “held” and “executing” to “execute” in claims 1 and 19 overcome the claim objection. 

Claim Rejections:
U.S.C 112:
Regarding the rejections under U.S.C 112(b) applicants arguments regarding rotational symmetry (i.e.: Reference to figures 7 and paragraph 82) are persuasive and the first 112(b) rejection has been withdrawn. Furthermore, the change of the “ultrasound transmitter” to “ultrasound receiver” overcomes the second 112(b) rejection. 
U.S.C 103:
Regarding the rejection under U.S.C 103, examiner appreciates applicant’s thorough explanation of the purpose of the claimed invention. However, examiner respectfully disagrees regarding the arguments related to the explicit claim teachings.
Applicant states: “The system of Bonnefous is not constructed to deliver a continuous and periodic mechanical vibration to the tissue of the subject, the periodic mechanical vibration comprising of a same vibration pattern repeated several times successively over time, as recited in claim 1”. 
Examiner respectfully disagrees. Paragraph 18 of Bonnefous states: “Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5 over a depth z of about 4 cm at a velocity that has been A PRIORI estimated and that is”.  As Bonnefous uses the term “each mechanical pulse” it represents that multiple pulses are used and multiple pulses indicates continuous pulses. Furthermore, if each pulse causes the shear wave to propagate at a certain depth of about 4cm with a set velocity, then each pulse has the same vibration pattern. 
Applicant states: “Nor is the system of Bonnefous constructed to provide homogeneity information relative to the homogeneity of the tissue, as recited in claim 1. To be clear and to the point, there is no continuous vibrations generated by the system of Bonnefous while a sequence of ultrasound shots are emitted and while homogeneity information is provided to the operator”
Examiner respectfully disagrees. Paragraph 0049 of Bonnefous states: “Referring to Fig. 5….so, these lines show the instants of propagation of the shear wave front.” The image provided in fig. 5 serves as homogeneity information because the mechanical properties of the tissue are displayed to the operator and the operator can ascertain as to whether the tissue has anomalies and is therefore not homogenous.
Applicant states: “Bonnefous does not disclose, teach or suggest a system for characterizing tissue, comprising, inter alia,….c) providing homogeneity information to an operator of the system, the homogeneity information being determined from at least some of the echo signals acquired in step b), the homogeneity information being representative of the ability of the tissue to transmit elastic waves and of the homogeneity of the tissue with respect to the propagation of elastic waves; the control module being programmed so that steps b) and c) are executed by the system continuously, several times successively while the continuous and periodic mechanical vibration is delivered to the tissue, as recited in amended claim 1. (Emphasis added)” 
Applicant’s argument regarding the limitations as explicitly claimed, are unpersuasive in light of new art which reads on the new limitation in claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


Claims 1 – 5, 10, 13, 16, 19 and 20 are under 35 U.S.C. 103 as being unpatentable over Bonnefous et al. (US 20020010398 A1) in view of Mellema et al. (Probe Oscillation Shear Elastography (PROSE): A High Frame-Rate Method for Two-Dimensional Ultrasound Shear Wave Elastography)

Regarding claim 1, Bonnefous teaches a system for characterizing tissue ([001]: “The invention relates to…an ultrasonic system for determining local propagation velocity of transient shear waves in a tissue”) comprising:
a probe (Fig. 1A: “contact body 4”), to be held against the body of a subject (Fig. 1A depicting contact body 4 being held against tissue 5) and that comprises a vibrator (Fig. 1A: “impulsion generator” and [0005]: “external mechanical vibration source”) to deliver mechanical vibrations to a tissue of the subject ([0018]: “Each mechanical pulse is applied to the tissue 5 by means of a contact body 4”)
an ultrasound emitter (Fig. 1A: “probe 10”) that is configured to emit a sequence of ultrasound shots and an ultrasound receiver configured to receive corresponding echo signals ([0009]: “using a standard ultrasound diagnostic imaging system with a standard transducer emitting and receiving standard ultrasound and echo signals respectively”) and
a control module programmed to make the system execute ([0020]:” The ultrasonic diagnostic system of FIG. 1A comprises the processing system 100 associated to the standard ultrasonic diagnostic system 1, to the vibration generator 2 and to the probe 10”) the following steps:
a) delivering a continuous and periodic mechanical vibration to the tissue of the subject ([0018]: “Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5’),  the periodic mechanical vibration comprising of a same vibration pattern repeated several times successively over time ([0018]: Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5 over a depth z of about 4 cm at a velocity that has been A PRIORI estimated” – it is known to one having ordinary skill in the art that if each pulse causes the shear wave to propagate at a certain depth of about 4cm with a set velocity, then each pulse has to have the same vibration pattern.) 
b) emitting a sequence of ultrasound shots by means of the ultrasound emitter ([0017]: “The transducer elements permit of emitting several ultrasonic beams of ultrasonic pulses…”) and acquiring corresponding echo signals received by the ultrasound receiver ([0017]: “These echoes are received by the probe…”) to track how the tissue is moved by the periodic mechanical vibration delivered to the tissue (Abstract: “constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*)). 
c) providing homogeneity information to an operator of the system, the homogeneity information being determined from at least some of the echo signals acquired in step b) ([0015]: “FIG. 5 illustrates an image constructed from the tissue velocity full-image sequence to provide the shear wave front velocity measure), the homogeneity information being representative of the ability of the tissue to transmit elastic waves and of the homogeneity of the tissue with respect to the propagation of elastic waves ([0002]: “The invention finds its application in using this information as a tool to diagnose abnormalities….These abnormalities are known to show changes of their mechanical properties with respect to sound background tissue. Shear wave propagation information permits of localizing said abnormalities” and [0049]: “Referring to Fig. 5….so, these lines show the instants of propagation of the shear wave front. The estimation of the gradients of time in this image IMAX permits of determining the velocity of said shear wave front” – it is known to one having ordinary skill in the art that the image provided in fig. 5 serves as homogeneity information because the mechanical properties of the tissue are displayed to the operator and the operator can ascertain as to whether the tissue has anomalies is therefore homologous or not);
the control module being programmed so that steps b) and c) are executed by the system continuously, several times successively ([0011]: “FIG. 1C illustrates the formation of an ultrasonic full-image sequence” – it is known to one having ordinary skill in the art that formation of a full image sequence requires the steps to be executed by the system continuously and successively). 

Bonnefous does not teach the control module being programmed so that steps b) and c) are executed by the system continuously, several times successively while the continuous and periodic mechanical vibration is delivered to the tissue.

However, Mellema et al., in the same field of non-invasive tissue characterization using shear waves, teaches  the continuous and periodic mechanical vibration is delivered to the tissue (Page 3: “In this paper we propose Probe Oscillation Shear Wave Elastography (PROSE) as a new method, which utilizes continuous mechanical vibration of the ultrasound transducer to produce harmonic longitudinally polarized shear waves, similar to the waves generated using TE, for 2D quantitative elastography while simultaneously acquiring the resulting shear wave motion using the same transducer under pulse-echo detection mode.”) 

Mellema teaches using the harmonic and mechanical vibration while simultaneously detecting shear wave motion. Bonnefous, which detects shear wave propagation, in combination with the PROSE method of Mellema using continuous mechanic vibrations in Mellema reads on the limitation. It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Bonnefous with Mellema in order to reduce reliance on use on acoustic radiation force (ARF) “push beam” in high-end-clinical systems as POSE requires less specialized hardware and reduces the thermal stress that is placed upon the ultrasound system, transducer, and tissue (See Abstract of Mellema). 


    PNG
    media_image1.png
    861
    541
    media_image1.png
    Greyscale

Figures 1A – 1C of Bonnefous reproduced for reference
Regarding claim 2, Bonnefous teaches wherein the control module is further programmed to determine at least one physical property of the tissue comprising one of: 
an ultrasound parameter (Abstract: “tissue velocity image sequence [I (V)]”, relative to ultrasound wave propagation within the tissue (Abstract: “constructing a tissue velocity image sequence [I (V)] from the ultrasonic data (S, S*)”).
a mechanical property of the tissue related to shear wave propagation (Abstract: “Tissue parameters such as elasticity are then calculated from said front velocity”), determined by transient elastography (Abstract: “…determining propagation parameters of transient shear wave front…” – it is known to one having ordinary skill in the art that the determination is done by transient elastography because a transient wave is used to measure tissue elasticity). 

Regarding claim 3, Bonnefous teaches the control module being programmed to determine said mechanical property of the tissue related to shear wave propagation, by transient elastography (Abstract: “…determining propagation parameters of transient shear wave front…Tissue parameters such as elasticity are then calculated from said front velocity”), the control module is further programmed to make the system executing the following steps:
d) stopping the continuous and periodic mechanical vibration, then delivering a transient low frequency mechanical pulse to the tissue of the subject ([0025]: “Referring to FIG. 3A, at a first instant α1, the vibration generator generates a first shear wave in the tissue 5, and, using the scanning configuration 44 of the ultrasonic diagnostic system 1, at the same instant α1, the probe 10 that is coupled to tissue 5 begins scanning a first line at the abscissa xi in order to provide a first line of ultrasonic data denoted S and S*” and Fig. 3A depicting different instances where a transient wave is delivered.  – It is known to one having ordinary skill in the art that when using the same mechanical vibrator, delivering transient pulses at certain instances involves stopping a continuous and periodic mechanical vibration first). 
e) emitting a sequence of ultrasound shots by means of the ultrasound emitter and acquiring corresponding echo signals received by the ultrasound receiver, while the low frequency mechanical pulse travels through the tissue ([0029]: “…using the scanning configuration 44, at the same instant (α2), the probe 10 that is coupled to tissue 5 begins scanning a first line at the abscissa xi in order to provide a first line of ultrasonic data denoted S and S*…” and Fig. 3A which shows the scan multiple scans occurring during instant (α2)). 
f) determining said mechanical property of the tissue related to shear wave propagation, from at least some of the echo signals acquired in step e) (Abstract: “…constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*) and the tissue velocities (V) on the lines). 

Regarding claim 4, Bonnefous teaches wherein the control module is programmed to trigger the execution of steps d), e) and f):
when a manual trigger is actuated by the operator of the system (It is known to one having ordinary skill in the art that when the operator manually turns on and runs the system, all the steps will occur), as claimed in the alternative. 

Regarding claim 5, Bonnefous teaches wherein the control module is further programmed to determine said ultrasound parameter (Abstract: “constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*)” – the tissue velocity image sequence is the ultrasound parameter) provided that the homogeneity information indicates that the tissue is homogeneous with respect to the propagation of elastic waves ([0002]: “The invention finds its application in using this information as a tool to diagnose abnormalities”, and [0049]: “Referring to Fig. 5….so, these lines show the instants of propagation of the shear wave front” – it is known to one having ordinary skill in the art that the image provided in fig. 5 serves as homogeneity information because the mechanical properties of the tissue are displayed to the operator and the operator can ascertain as to whether the tissue has anomalies and is therefore not homologous. Furthermore, as a tissue velocity image sequence (“ultrasound parameter”), which is used to derive Fig. 5, is determined as a diagnostic tool, the tissue velocity imaging sequence will be determined for all tissue, those homogenous or not. Therefore, Fig. 5 will indicate that the tissue is homogeneous with respect to the propagation of elastic waves), and wherein said ultrasound parameter is determined from one or more of the echo signals acquired in step b) (Abstract: “constructing a tissue velocity image sequence [I (V)] from the ultrasonic data (S, S*)” – the tissue velocity image sequence is the ultrasound parameter). 

Regarding claim 10, Bonnefous teaches wherein the control module is programmed so that the sequence of ultrasound shots emitted in step b) spans at least over one half of a same period of the periodic mechanical vibration delivered to the tissue, and comprises at least 10 ultrasound shots per period of said mechanical vibration ( [0025]: “Referring to FIG. 3A, at a first instant α1, the vibration generator generates a first shear wave in the tissue 5, and, using the scanning configuration 44 of the ultrasonic diagnostic system 1, at the same instant α1, the probe 10 that is coupled to tissue 5 begins scanning a first line at the abscissa xi in order to provide a first line of ultrasonic data denoted S and S*….and must supply N=40 temporal ultrasonic images” – it is known to one having ordinary skill in the art that supplying 40 ultrasound images in instance α1 requires emitting at least 10 ultrasound shots. Furthermore instance α1 represents the period the mechanical vibration, thus the shots occur over the full period).

Regarding claim 13, Bonnefous teaches wherein the control module is programmed so that the system executes the set of steps comprising steps b) and c) in real time ([0042]: “…real time delay between instants tl and tl+1…” – it is known to one having ordinary skill in the art ah if the time delay between instances is in “real time” the steps are also all being performed in real time). 

Regarding claim 19, Bonnefous teaches a method for characterizing tissue, carried on by means of a system ([001]: “The invention relates to…an ultrasonic system for determining local propagation velocity of transient shear waves in a tissue”) comprising:
a probe (Fig. 1A: “contact body 4”), to be(Fig. 1A depicting contact body 4 being held against tissue 5) and that comprises a vibrator (Fig. 1A: “impulsion generator” and [0005]: “external mechanical vibration source”) to deliver mechanical vibrations to a tissue of the subject ([0018]: “Each mechanical pulse is applied to the tissue 5 by means of a contact body 4”)
an ultrasound emitter (Fig. 1A: “probe 10”) that is configured to emit a sequence of ultrasound shots and an ultrasound receiver configured to receive corresponding echo signals ([0009]: “using a standard ultrasound diagnostic imaging system with a standard transducer emitting and receiving standard ultrasound and echo signals respectively”); and 
a control module programmed to make the system ([0020]:” The ultrasonic diagnostic system of FIG. 1A comprises the processing system 100 associated to the standard ultrasonic diagnostic system 1, to the vibration generator 2 and to the probe 10”) the following steps:
a) delivering a continuous and periodic mechanical vibration to the tissue of the subject ([0018]: “Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5’),  the periodic mechanical vibration comprising of a same vibration pattern repeated several times successively over time ([0018]: Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5 over a depth z of about 4 cm at a velocity that has been A PRIORI estimated” – it is known to one having ordinary skill in the art that if each pulse causes the shear wave to propagate at a certain depth of about 4cm with a set velocity, then each pulse has to have the same vibration pattern.) 
b) emitting a sequence of ultrasound shots by means of the ultrasound emitter ([0017]: “The transducer elements permit of emitting several ultrasonic beams of ultrasonic pulses…”) and acquiring corresponding echo signals received by the ultrasound receiver ([0017]: “These echoes are received by the probe…” ) to track how the tissue is moved by the periodic mechanical vibration delivered to the tissue (Abstract: “constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*)). 
c) providing homogeneity information to an operator of the system, the homogeneity information being determined from at least some of the echo signals acquired in step b) ([0015]: “FIG. 5 illustrates an image constructed from the tissue velocity full-image sequence to provide the shear wave front velocity measure), the homogeneity information being representative of the ability of the tissue to transmit elastic waves and of the homogeneity of the tissue with respect to the propagation of elastic waves ([0002]: “The invention finds its application in using this information as a tool to diagnose abnormalities….These abnormalities are known to show changes of their mechanical properties with respect to sound background tissue. Shear wave propagation information permits of localizing said abnormalities” and [0049]: “Referring to Fig. 5….so, these lines show the instants of propagation of the shear wave front. The estimation of the gradients of time in this image IMAX permits of determining the velocity of said shear wave front” – it is known to one having ordinary skill in the art that the image provided in fig. 5 serves as homogeneity information because the mechanical properties of the tissue are displayed to the operator in the tissue velocity image sequence and based on the mechanical properties, the operator can ascertain whether the tissue has anomalies and is therefore homologous or not); 
the control module being programmed so that steps b) and c) are executed by the system continuously, several times successively ([0011]: “FIG. 1C illustrates the formation of an ultrasonic full-image sequence” – it is known to one having ordinary skill in the art that formation of a full image sequence requires the steps to be executed by the system continuously and successively). 

Bonnefous does not teach the control module being programmed so that steps b) and c) are executed by the system continuously, several times successively while the continuous and periodic mechanical vibration is delivered to the tissue.

However, Mellema et al., in the same field of non-invasive tissue characterization using shear waves, teaches  the continuous and periodic mechanical vibration is delivered to the tissue (Page 3: “In this paper we propose Probe Oscillation Shear Wave Elastography (PROSE) as a new method, which utilizes continuous mechanical vibration of the ultrasound transducer to produce harmonic longitudinally polarized shear waves, similar to the waves generated using TE, for 2D quantitative elastography while simultaneously acquiring the resulting shear wave motion using the same transducer under pulse-echo detection mode.”) 

Regarding claim 20, Bonnefous teaches wherein the control module is further programmed to determine at least one physical property of the tissue comprising one of: 
an ultrasound parameter (Abstract: “tissue velocity image sequence [I(V)]”, relative to ultrasound wave propagation within the tissue (Abstract: “constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*)”).
a mechanical property of the tissue related to shear wave propagation (Abstract: “Tissue parameters such as elasticity are then calculated from said front velocity”), determined by transient elastography (Abstract: “…determining propagation parameters of transient shear wave front…” – it is known to one having ordinary skill in the art that the determination is done by transient elastography because a transient wave is used to measure tissue elasticity). 
Claims 6 – 9, 11, 12, and 14, 15, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnefous in view of Mellema and further in view of Oudry et al. (“Validation of Vibration-Controlled Transient Elastography by means of Dynamic Mechanical Analysis: Application to In vivo / In vitro Porcine Liver.” Jan 2009). 

Regarding claim 6, Bonnefous teaches the control module is programmed to determine said ultrasound parameter from one or more of the echo signals acquired in step b) (Abstract: “constructing a tissue velocity image sequence [I(V)] from the ultrasonic data (S,S*)” – the tissue velocity image sequence is the ultrasound parameter). 
Bonnefous does not teach determining a quality coefficient associated to said ultrasound parameter. The quality coefficient being all the higher as the tissue is homogeneous with respect to the propagation of elastic waves. 
However, Oudry, in the same field of transient elastography, teaches a control module is programmed to determine said ultrasound parameter from one or more of the echo signals acquired in step b) (Page 1436 – Section B, Paragraph 2:  “The shear wave speed Vs was deduced from the slope of the wave front visualized in the strain map” – it is known to one having ordinary skill in the art that the strain map is produced using ultrasound data) and to determine a quality coefficient associated to said ultrasound parameter (Page 1436 – Section B, Paragraph 2: “shear modulus G”), the quality coefficient being all the higher as the tissue is homogeneous with respect to the propagation of elastic waves (Eq. (1) on Page 1436 showing that the shear modulus increases and V, the shear wave speed increases, and it is known to one having ordinary skill in the art that the shear wave speed is dependent on the homogeneity of the material).
 It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to measure the sheer wave speed in isotropic and homologous tissue. 

Regarding claim 7, Bonnefous teaches acquiring data at the same depth ([0018]: Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5 over a depth z of about 4 cm at a velocity that has been A PRIORI estimated”).
Bonnefous does not teach acquiring data at different depths. 
However, Oudry, in the same field of transient elastography, teaches wherein the control module is programmed to determine, from at least some of the echo signals acquired in step b), data representative of a periodic deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue (Fig. 2 depicting the deformation at different depths over time, hence at different moments of the periodic mechanical wave the tissue is at a different depth) and wherein said homogeneity information comprises one of the following:
a graph representing the variation over depth of at least one temporal characteristic of the temporal, periodic variation of the deformation of the tissue (Fig. 2(a)), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to give the user a visual representation of the deformation of the tissue such that the user could determine spatial-temporal strain.


    PNG
    media_image2.png
    421
    548
    media_image2.png
    Greyscale

Figure 2 of Oudry for reference

Regarding claim 8, the modified device of Bonnefous teaches wherein said graph represents the deformation of the tissue at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue, said graph being a two-dimensional image whose pixels row index represents depth and whose pixels column index represents time, or conversely, each pixel having a pixel value representing the deformation of the tissue at the depth and time associated to the pixel considered (Oudry – Fig. 2 depicting depth on one axis and time on the other axis, therefore, each pixel in the graph depicts deformation of a the tissue at a depth and time associated with the pixel), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry for the same reason presented in claim 7.

Regarding claim 9, the modified device of Bonnefous teaches said graph represents a phase delay of the periodic deformation of the tissue, as a function of depth (Fig. 2 depicting a diagonal and linear line which gives information regarding the phase delay of the tissue as a function of depth), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry for the same reason presented in claim 7.

Regarding claim 11, Bonnefous teaches in step b), the ultrasound shots are emitted at a pulse repetition rate higher than or equal to 500 hertz ([005]: “image frame rate of about 1 image per ms (1000 images per second)” – it is known to one having ordinary skill in the art that a 1000 images per second is a frame rate of 1000 Hz). 
Bonnefous does not teach a base frequency of the periodic mechanical vibration delivered to the tissue of the subject is comprised between 10 hertz and 200 hertz (1436 – Section B, Paragraph 2: The low frequency transient vibration is a period of a sine wave at a 50 Hz frequency). 
However, Oudry, in the same field of transient elastography, a base frequency of the periodic mechanical vibration delivered to the tissue of the subject is comprised between 10 hertz and 200 hertz (1436 – Section B, Paragraph 2: The low frequency transient vibration is a period of a sine wave at a 50 Hz frequency).  
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry to provide a low frequency signal to produce shear waves as commonly done in the art as shear waves are only generated at low frequencies (10 Hz to 2000 Hz) due to absorption at higher frequencies

Regarding claim 12, Bonnefous teaches the system of claim 3, substantially as claimed.  
Bonnefous does not teach wherein the control module is programmed so that, in step e), the ultrasound shots are emitted at a pulse repetition rate higher than or equal to 2 kilohertz.
However, Oudry, in the same field of transient elastography, teaches wherein the control module is programmed so that, in step e), the ultrasound shots are emitted at a pulse repetition rate higher than or equal to 2 kilohertz (Page 1436 – Section B, Paragraph 2: “he vibration-controlled transient elastography technique consists in applying a low-frequency transient mechanical vibration to the studied medium and following the propagation of an elastic shear wave induced by this vibration….The propagation of the shear wave is monitored via the ultrasound imaging system at a high frame rate of about 6 kHz”). 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to use a high frame rate for imaging in order to produce high quality images as commonly done in the art. 

Regarding claim 14, Bonnefous teaches homogeneity information ([0002]: “The invention finds its application in using this information as a tool to diagnose abnormalities….These abnormalities are known to show changes of their mechanical properties with respect to sound background tissue. Shear wave propagation information permits of localizing said abnormalities”)
Bonnefous does not teach the homogeneity information provided to the operator comprises a graph representing a deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue
However, Oudry, in the same field of transient elastography, teaches the homogeneity information provided to the operator comprises a graph representing a deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue (Fig. 2 depicting deformation at different depths within the tissue and at different times which represent different moments in the mechanical vibration), and wherein the control module is programmed so that the emission of the sequence of ultrasound shots of step b) is synchronized with the periodic mechanical vibration (Page 1436 – Section B, Paragraph 2: “The propagation of the shear wave is monitored via the ultrasound imaging system at a high frame rate of about 6 kHz” – it is known to one having ordinary skill in the art that the shear wave is produced by mechanical vibration therefore if the wave is being monitored via the ultrasonic imaging system then the emission of ultrasonic shots is synchronized with the period of mechanical vibration), the sequence of ultrasound shots starting from an instant which, within a cycle of the periodic mechanical vibration delivered to the tissue, is the same for each execution of step b) (It is known to one having ordinary skill in the art that when the experiment is repeated with the testing of five animals, as indicated by Section III (C) of Oudry, the periodic mechanical vibration delivered would be the same). 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to synchronize the mechanical vibration of the sequence of ultrasonic shots with that of the periodic vibration as is commonly done in the art of transient elastography. 

Regarding claim 15, Bonnefous teaches homogeneity information ([0002]: “The invention finds its application in using this information as a tool to diagnose abnormalities….These abnormalities are known to show changes of their mechanical properties with respect to sound background tissue. Shear wave propagation information permits of localizing said abnormalities”)
Bonnefous does not teach the homogeneity information provided to the operator in step c) comprises a graph representing a deformation of the tissue, both as a function of depth and as a function of time.
However, Oudry, in the same field of transient elastography, teaches wherein the homogeneity information provided to the operator in step c) comprises a graph representing a deformation of the tissue, both as a function of depth and as a function of time (Fig. 2), the graph starting from an instant which, within a period of the periodic mechanical vibration delivered to the tissue is the same each time the graph is updated on the base of newly determined deformation data (It is known to one having ordinary skill in the art that when the experiment is repeated with the testing of five animals, as indicated by Section III (C) of Oudry, each time a graph is produced with each iteration of the experiment, the period of mechanical vibration is the same in order to exactly replicate the experiment).
 It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to properly repeat the experiment on each of the five animals tested. 

Regarding claim 16 Bonnefous teaches a vibrator and an ultrasound emitter (Fig. 1A). 
Bonnefous does not explicitly show the vibrator being rotationally symmetrical.  
However, Oudry, in the same field of transient elastography and in light of the indefiniteness, teaches wherein the probe’s vibrator is rotationally symmetrical around a vibrator axis (Fig. 2(a) depicting the probe and the ultrasound axis in line. As the probe vibrates along the same ultrasound axis, the vibrator is therefore rotationally symmetrical around a vibrator axis) and wherein the ultrasound emitter and the ultrasound reciever are constituted by a same ultrasound transducer (Fig. 2(a) showing the ultrasound transducer both transmitting/emitting waves) that is rotationally symmetrical around a transducer axis that coincide with the vibrator axis (Fig. 2(a) depicting the probe and the ultrasound axis in line. As the probe vibrates along the same ultrasound axis, the probe is therefore rotationally symmetrical around a vibrator axis).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to provide symmetric scanning of the tissue so as to produce a clear and accurate result of the tissue. 



Regarding claim 17, Bonnefous teaches a control module (Fig. 1A: Processing System). 
Bonnefous does not teach the control module is programmed to: determine, from at least some of the echo signals acquired in step b), data representative of a periodic deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue; and to estimate a value of a mechanical property of the tissue related to shear wave propagation.
However, Oudry, in the same field of transient elastography teaches wherein the control module is programmed to: determine, from at least some of the echo signals acquired in step b), data representative of a periodic deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue (Fig. 2); and to estimate a value of a mechanical property of the tissue related to shear wave propagation (Page 1436 – Section B, Paragraph 1: The elastic properties of the tissue were obtained from the measurement of the elastic wave propagation parameters”), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to give the user a visual representation of the deformation of the tissue such that the user could determine the elastic properties a the liver. 

Regarding claim 21, Bonnefous teaches acquiring data at the same depth ([0018]: Each mechanical pulse is applied to the tissue 5 by means of a contact body 4 and generates shear waves that propagates in tissue 5 over a depth z of about 4 cm at a velocity that has been A PRIORI estimated”).
Bonnefous does not teach acquiring data at different depths. 
However, Oudry, in the same field of transient elastography, teaches wherein the control module is programmed to determine, from at least some of the echo signals acquired in step b), data representative of a periodic deformation of the tissue, at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue (Fig. 2 depicting the deformation at different depths over time, hence at different moments of the periodic mechanical wave the tissue is at a different depth) and wherein said homogeneity information comprises one of the following:
a graph representing the variation over depth of at least one temporal characteristic of the temporal, periodic variation of the deformation of the tissue (Fig. 2), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry in order to give the user a visual representation of the deformation of the tissue such that the user could determine spatial-temporal strain.

Regarding claim 22, the modified device of Bonnefous teaches wherein said graph represents the deformation of the tissue at different depths within the tissue and at different moments of the periodic mechanical vibration delivered to the tissue, said graph being a two-dimensional image whose pixels row index represents depth and whose pixels column index represents time, or conversely, each pixel having a pixel value representing the deformation of the tissue at the depth and time associated to the pixel considered (Oudry – Fig. 2 depicting depth on one axis and time on the other axis, therefore, each pixel in the graph depicts deformation of a the tissue at a depth and time associated with the pixel), as claimed in the alternative. 
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry for the same reason presented in claim 21.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnefous et al. in view of Mellema et al. as applied to claim 1 and further view of Oudry et al. with support from Echosens (White Paper: “Vibration-Controlled Transient Elastography”. 2010) where Echosens describes the device used in Oudry. 

Regarding claim 18, Bonnefous in view of Mellema teaches the system of claim 1 substantially as claimed and rejected.
However, Bonnefous does not teach a manual adjustment control for adjusting the amplitude. 
Whereas, Oudry, in the same field of transient elastography, teaches the control module being further programmed to provide to the operator an information representative of an amplitude of a periodic deformation of the tissue, caused by the periodic mechanical vibration delivered to the tissue, the amplitude of periodic deformation of the tissue being determined from at least some of the echo signals acquired in step b) (Oudry – Fig. 2(b) showing the spatial temporal strain map – it is known to one having ordinary skill in the art that the amplitude of periodic deformation is linked to the shear wave front and therefore, by displaying the shear wave front to the operator, the operator is receiving “information” representative of an amplitude of periodic deformation of the tissue), as claimed in the alternative. 
Oudry also teaches the use of a device named the VCTE ™ device for applying periodic mechanical vibration (Page 1436 – Section B, Paragraph 1).
However, Oudry does not go into details about the controls on the VCTE ™ system. For controls found on the VCTE ™, Echosens, which serves as the device specification for the VCTE ™, is provided. 
Echosens teaches the VCTE ™   has a manual adjustment control for adjusting an amplitude of the periodic mechanical vibration (Page 2, Section II (A): “Second the amplitude of the vibration is adapted to the morphology of the patient”. This provides support that the device (the VCTE™) used in Oudry comprises a manual adjustment control for adjusting an amplitude of the periodic mechanical vibration).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the methods and system of Bonnefous with that of Oudry to display a numerical amplitude value to the user such that the user is aware of the amplitude being applied and can adjust it based on the patient needs. Furthermore, it would have been obvious to use Echosens in order to provide the user with manual control over the amplitude of the wave for different patients such that the physician can use a small amplitude in children or large amplitude in obese patients to increase the penetration depth of the shear wave depending on patient size (Echosens – Page 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793